Citation Nr: 1401047	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for schizophrenia, residual type, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development.  The case has properly been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected schizophrenia has not resulted in more than occupational and social impairment with reduced reliability and productivity during any time subject to this appeal.  

2.  The Veteran's service-connected disability has not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for service-connected schizophrenia, residual type, have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130 Diagnostic Code 9204 (2013).  

2.  The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002, Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in April 2008.  Additional notice was provided in a letter sent to him in April 2009.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated with the claims file the Veteran's service treatment records, VA treatment records, and relevant records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in April 2008 and November 2012.  The examinations were adequate as the reports show that the examiners considered the Veteran's relevant history, provided a sufficiently detailed description of the disability, and provided analyses to support the opinions.  No further notice or assistance is required for a fair adjudication of the Veteran's claims.  

In November 2012, the Board remanded the case to provide the Veteran with a VA examination because the Veteran had reported that his psychiatric disability had worsened since the previous examination.  The Board also directed that any relevant records of VA treatment since September 2010 (the latest VA treatment records associated with the claims file at that time) be obtained and added to the claims file and that the RO readjudicate the issues on appeal after that development was completed.  The RO readjudicated the claims in a January 2013 Supplemental Statement of the Case.  There has been compliance with the November 2012 Remand directives.  




II.  Merits

VA received the Veteran's claim for an increased disability rating for schizophrenia in October 2007.  In that claim, he contended that he should be assigned a total rating for disability due to service-connected schizophrenia, explaining that he was unemployable.  He stated that he would like to work but could not because he had been diagnosed with schizophrenia.  


II.A.  Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (the schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Although older evidence is not irrelevant, the focus in determining if an increased rating is warranted is on the evidence concerning the state of disability from the time period of one year prior to VA's receipt of the claim to the present.  Hart, 21 Vet. App. at 509.  

Ratings for disability due to schizophrenia are assigned based on the general rating formula for mental disorders found at 38 C.F.R. § 4.130 (2013).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of the schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

In rating a claimant's psychiatric disabilities, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission are to be considered.  38 C.F.R. § 4.126(a) (2103).  The rating shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In addition to the above provisions, total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341 (2013).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  

Such total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2013).  

Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  


II.B.  Merits - Factual Background

Service connection was established for schizophrenia in a February 1987 rating decision and a 50 percent rating was assigned at that time.  Prior to the October 2007 claim that led to this appeal, the RO last denied a claim for an increased rating in a September 2005 rating decision.  The Veteran did not appeal that decision and no new and material evidence was received within one year of that decision.  The relevant temporal focus for the Veteran's current claim is therefore from October 2006 to the present.  

SSA disability records include information from no later than 2003.  Evaluations, for example from April 1984, include a good deal of data.  However, as to whether the criteria for a higher rating are met for any period of time on appeal, whether by application of 38 C.F.R. § 4.130 or 38 C.F.R. § 4.16, the Board finds that evidence of very little probative value and that it is outweighed by the more recent evidence.  

The Veteran underwent a VA Compensation and Pension (C&P) examination in April 2008.  The examiner indicated that he had obtained a relevant history from review of the Veteran's claims file and interview with the Veteran.  As to occupational history, the Veteran reported that he worked part time at a grocery store that is part of a large chain of grocery stores.  He reported that he worked 25 hours per week and had done some yard work, and previously (remotely) delivered pizzas.  He reported that he had been married to his current spouse for three years and that they got along "quite well."  

Mental status examination revealed that the Veteran drove himself to the interview but that he did not like to drive because it caused anxiety.  The Veteran expressed anxiety over how long the interview would last.  He reported some chronic auditory hallucinations that consisted of voices and denied feeling homicidal or suicidal.  The examiner noted that the Veteran's thought process was very concrete, he was quiet, meek, inappropriate, disheveled, anxious, and appeared paranoid and internally preoccupied at times.  

The Veteran denied the following:  Hygiene problems, feeling depressed, any obsessive or ritualistic behavior, or impulse control problems.  He reported that, overall, his activities of daily living were adequate.  He reported sleeping from seven to eight hours per night, and denied feeling lethargic during the day.  He reported that his memory was fair, that he felt that he was not a good historian, that he was chronically anxious, and that he had suffered brief panic attacks since the year 2000.  The examiner stated that the Veteran's intellectual functioning appeared a little bit marginal, there were some contradictions in the Veteran's historical reports, and he exhibited some psychomotor retardation.  

In a section labeled subjective complaints, the examiner indicated that the Veteran reported experiencing auditory but not visual hallucinations and that the Veteran appeared to have been chronically paranoid.  The examiner also noted that the treatment records indicated that the Veteran was chronically suspicious and that the Veteran's VA psychiatrist had documented that the Veteran became irritable and distressed if he had to work numerous days in a row.  

The examiner assigned a GAF score of 60.  He stated that the Veteran appeared overall to be stable, that he did maintain some gainful employment but it was unlikely that he would be able to be fully functional in full-time employment from a psychiatric standpoint.  The examiner noted that the Veteran reported no regular friends and that he was chronically distrustful and had significant social functioning deficits.  The examiner reiterated his belief that the Veteran was able to maintain some degree of gainful employment and that his deficits appear to be more problematic with regard to socialization skills.  

Documented in a September 18, 2007, VA psychologist intake report is that the Veteran reported auditory and visual hallucinations, with the visual hallucinations occurring daily.  He also reported that he had a fear of driving, which kept him from obtaining employment that involved driving to different locations.  Behavioral observations noted in the report included that the Veteran was oriented times three, his thought processes were paranoid, he had a flat affect, reported feeling detached from others, and appeared guarded during the interview.  The VA psychologist stated that the Veteran had symptoms of psychosis present but these appeared manageable with medication.  The psychologist assigned a GAF score of 51.  

In a September 19, 2007, VA mental health note, a psychiatrist noted that the Veteran denied hallucinations, mood swings, depression, or suicidal or homicidal thoughts.  The Veteran reported that he and his spouse "are getting along well," that he was "doing well at present," and that he enjoyed working in the butcher shop at the grocery but felt that he had too many hours and responsibilities because other workers were either not reporting for work or had resigned.  Similar findings are documented in the regular VA treatment notes through September 2010 and again in September and November 2012.  

There is a VA mental health treatment note September 2009 documenting the Veteran's report that he and his spouse had been bickering over the previous weeks.  The psychiatrist recommended couples counseling.  In March 2010 the reported an episode during which he grabbed his spouse by the head while he was having a nightmare.  

September 2010 VA mental health treatment notes document the Veteran's report that he was in "good spirits," that he continued to work a butcher assistant at a grocery store, and that he watched to keep his monthly earnings below the SSA disability threshold.  

The psychiatric treatment notes document, for example in July 2012, that his mental status was within normal limits except for the mildly blunted affect and very mild suspiciousness.

A report from a medical student, who interviewed the Veteran in September 2012, included that he was asymptomatic and denied all symptoms other than reporting that he intermittently heard a sound that is audible only to him and dogs.  Those notes document that the Veteran reported that he previously had suffered a nightmare and accidently punched his spouse in his sleep.  He also reported complaints related to paranoia in that a new employee at work called him lazy and he described customers who he does not know berating him for working part time while collecting disability benefits.  

A September 2012 VA mental health note, signed by his psychiatrist, documents the Veteran's report that he was "doing well" since his last appointment in July 2012, that he and his wife "are getting along well," and that he was working part-time at the grocery store in the delicatessen section.  He expressed that this was more stressful due to constant interaction with the public and preferred work as a butcher's assistant.    

November 2012 VA mental health treatment notes document that the Veteran reported that he had been "doing well" and that he and his spouse had recently vacationed out of town.  He reported that was to return to work at the grocery store the next week and that he was working in the butcher shop which he preferred to his temporary assignment in the delicatessen section because the delicatessen assignment made him anxious from too much customer contact.  His symptom report was unchanged from September 2012.  

The Veteran underwent a VA C&P examination with regard to his claims in November 2012.  The examiner placed an "X" in a selection to indicate that the Veteran's level of occupational and social impairment with regards to his psychiatric condition was best summarized as occupational and social impairment with reduced reliability and productivity.  This is the level of impairment for which a 50 percent disability evaluation is specified in the rating schedule.  

The examiner indicated review of the Veteran's claims file and indicated a review of the pertinent history, including past examination.  The examiner noted a history that the Veteran he had tried working full time but could not handle it and that he now worked to keep from getting bored.  There is no indication of when he tried to work full time.  

Relevant social, marital, and family history included that the Veteran had been married for eight years, was unable to specify the impact of symptoms of his schizophrenia on his relationship other than that his spouse liked to socialize more than he liked.  He reported a distant relationship to his adult sons, although he reported seeing them and his grandchildren on holidays.  He reported that he was in rare contact with his friends, but played golf once per week in the summer with his brother through a social club.  

As to the Veteran's occupational functioning, the Veteran reported that he was currently working two eight hour days per week at a grocery store.  He reported that he had been at the job for five years and that his relationships with coworkers and supervisors were distant.  He denied any reprimands or counseling, and reported that he rarely missed work and that his supervisors were constantly telling him to move faster.  

A general mental health evaluation section of the November 2012 examination report includes that the Veteran reported feeling temporarily sad when something goes wrong.  He reported that he slept five hours per night on average and did not feel rested following sleep and that he drinks a lot of caffeine during the day to stay awake.  He denied any significant problem with memory.  He reported mild problems with attention and concentration, that he experienced suicidal ideation several months earlier but had no plan or intent to follow through, and that he had panic attacks when he drives, which he reported was every three or four months.  With respect to paranoid ideation, he gave an example that when he goes out on the balcony to smoke, a woman who walks her dog stares at him.  He denied homicidal ideation and reported that he had no major problems.  

The examiner stated that the symptoms of schizophrenia most exhibited by the Veteran during the interview were tangential thinking and affective flattening.  The examiner also placed "X's" for the following preprinted symptom designations on the examination form:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, speech intermittently illogical, obscure, or irrelevant, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

In a remarks section of the report, the examiner stated that the Veteran's service-connected schizophrenia currently had a moderate impact on social and occupational functioning and such was reflected by the GAF score of 60 assigned by the examiner.  She stated that he worked slower that his coworkers, had difficulty multitasking, and she restated much of what was listed in the history sections of the examination report already described.  

The examiner provided a medical opinion that the Veteran is able to engage in sedentary or physical labor when considering his service-connected schizophrenia.  She explained that there was nothing in his work history that suggested that schizophrenia symptoms ever significantly impacted his occupational functioning so as to prevent him from working.  The examiner also stated that his work history is not consistent with unemployability.  She opined that his schizophrenia did negatively impact on his relationships and referred to his report of a somewhat strained relationship with his spouse and children.  


II.C.  Merits - Analysis

Following review of all relevant evidence of record, the Board concludes that, for the entire period on appeal, the preponderance of evidence is against a finding that disability due to the Veteran's service connected schizophrenia approximates the schedular criteria for a rating higher than 50 percent, warrants extraschedular consideration under 38 C.F.R. § 3.321(b), or has rendered him unable to secure or follow a substantially gainful occupation.  The Board now turns to a discussion of the evidence and application of the law to that evidence.  

The VA mental health notes tend to show that the Veteran's psychiatric symptoms result in little impairment.  His reports of having only minor problems occupationally and his reported ability to shift between different functions in his occupation is evidence against a finding that his psychiatric symptoms result in more than reduced reliability and productivity.  Although the September 2007 intake report stated that the Veteran reported auditory and daily visual hallucinations and the September 2012 medical student interview notes document his report of hearing a sound only he and dogs could hear, the mental health treatment notes, which allow for consistent and more prolonged interaction, repeatedly document over the appeal period that he does not suffer from hallucinations.  On balance, the Board affords the mental health treatment notes more weight in this regard because of the more frequent interactions and observations by the VA psychiatrist.  

The reports of grabbing or punching his spouse were of such occurring rarely and while the Veteran was asleep.  Given his other reports of the relationship, the Board concludes that his psychiatric symptoms have had only minimal negative effect on the relationship.  Although the Veteran reports that he has little interaction with his adult children and friends, his reports of playing golf with his brother through a social club and his reports of planning and engaging in a vacation show that his psychiatric symptoms have some but not extensive negative effect socially.  

In short, this evidence tends to show that his psychiatric symptoms do not cause impairment in most areas due to the listed symptoms or similar symptoms.  The relevant symptoms in this regard are the "bit" disheveled appearance he presented with in April 2008, and the speech symptoms shown, for example, in November 2012.  The evidence does not show that those symptoms or symptoms similar in kind, result in impairment in most areas.  Thus, the evidence shows that his psychiatric symptoms do not approximate the criteria for a 70 percent rating.  As to the reported hallucinations, there is no indication that those cause impairment with deficiencies in most areas or that they cause gross total occupational and social impairment.  Thus, the symptoms do not approximate the criteria for a 100 percent rating under the general rating formula.  

The general rating formula provides an extensive list of symptoms.  The Veteran's symptoms consist of anxiety, mild suspiciousness, mild concentration and attention problems, tangential and concrete thinking, blunted affect, some difficulty sleeping, speech symptoms, his disheveled appearance on one occasion, fair memory, brief panic attacks, a bit marginal intellectual functioning, some psychomotor retardation, irritability, detachment from others, and few reports of hallucinations, are all either listed in the schedular criteria or are similar in kind to those listed.  The Board finds no symptoms reported that are not contemplated by the schedular criteria.  The general formula also contemplates the severity of the Veteran's symptoms and the effect of the symptoms on his occupational and social functioning and allows for greater compensation for more severe symptoms.  For these reasons the Board concludes that referral for extraschedular consideration is not warranted.  

Now the Board turns to a discussion of whether TDIU is warranted.  Although the Veteran's VA psychiatrist refers to the Veteran's inability to work full time and the April 2008 examination report includes the opinion that it was unlikely that the Veteran was able to function in full time employment, the Board finds that the records, including the treatment reports, are more consistent with the opinion of the November 2012 examiner.  All of the reports indicating that the Veteran could not work full time, to the extent that less than full time work may not be substantially gainful employment, are based on the Veteran's report that he cannot do so.  This is contradicted by his reports regarding work and the lack of any showing that he has actually failed at full time work at any time during the appeal period.  

Significantly, the Veteran reports being able to function in his part time occupation and indicates that he only experiences difficulty when he has significant interaction with the public (such as working in the grocery's delicatessen section).  Even that difficulty is shown to be that he experiences more stress and gets irritable, not that he is unable to work more often or interact with the public.  Consistent with the November 2012 opinion, the record fails to show that the Veteran's psychiatric symptoms have actually caused an inability to adapt in his current employment.  Additionally, as documented in the September 2010 treatment notes, the Veteran makes an effort to not exceed the SSA disability threshold for monthly earnings, which is evidence that but for such care, he would work more than he does.  

The November 2012 opinion is better reasoned and more consistent with the record for the entire appeal period than any other evidence of record.  The Board finds that the opinion in this regard is more probative than the reports and opinions that could be interpreted as stating that his schizophrenia renders him unable to secure or follow a substantially gainful occupation.  None of the evidence during the appeal period shows that he is actually unable to secure or follow a substantially gainful occupation.  Rather it only shows that the Veteran reports such.  Those reports are not supported by any incidents or experiences during or contemporaneous to the appeal period and are therefore outweighed by the other evidence of record.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that disability due to the Veteran's service-connected schizophrenia approximates the schedular criteria for a rating higher than 50 percent, warrants extraschedular consideration under 38 C.F.R. § 3.321(b), or has rendered him unable to secure or follow a substantially gainful occupation.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a disability rating greater than 50 percent, for schizophrenia, residual type, is denied.  

Entitlement to TDIU is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


